DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 12 recites the limitation “wherein at least one selected from Ring A or Ring B is substituted or unsubstituted pyrrole, substituted or unsubstituted thiophene, substituted or
unsubstituted oxazine, or substituted or unsubstituted furan”. Claim 1, from which claim 12 depends, already requires that Ring A or Ring B is a “substituted or unsubstituted pyrrole, substituted or unsubstituted thiophene, substituted or unsubstituted oxazine, or substituted or unsubstituted furan”. Given that claim 1 recites the possible ring structures for ring A and B, and given that claim 12 recites the same ring structures as those recited in claim 1, claim 12 fails to further the scope of the parent claim and therefore the requirements of 35 U.S.C. 112 (d) have not been met.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9-12, 15-16, 19-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2019/0256538).

Regarding claim 1, Hatakeyama et al discloses the following organic light emitting device (Figure 1):

    PNG
    media_image1.png
    721
    1050
    media_image1.png
    Greyscale
,
where the positive electrode (layer 102) corresponds to the recited first electrode; the hole injection layer (layer 103) and the hole transport layer (layer 104) correspond to the recited hole transport region; layer 105 corresponds to the recited emission layer; the electron transport layer (layer 106) and electron injection layer (layer 107) correspond to the recited electron transport layer; and the negative electrode (layer 108) corresponds to the recited second electrode ([0168]). From the figure, it is clear that the hole transport region is on the first electrode, the emission layer is found on the hole transport region, the electron transport region is found on the emission layer; and the second electrode is found on the electron transport region as recited in the present claims. The positive electrode (recited first electrode) and negative electrode (recited second electrode) are formed of gold (Ag), aluminum (Al), etc. ([0176] and [0258]).
	The emission layer comprises the following compound ([0014]-[0015] and Page 14 – (1-3-16)):

    PNG
    media_image2.png
    365
    468
    media_image2.png
    Greyscale
,
corresponding to recited Formula (3), i.e.

    PNG
    media_image3.png
    216
    260
    media_image3.png
    Greyscale
,
where Ring A is benzene, i.e. an unsubstituted C6 aryl; Ring B is a methyl substituted benzene, i.e. a substituted C6 aryl; ring L is benzene, i.e. an unsubstituted C6 aryl. Z and Z’ are both the same and are BAr2, where Ar2 is benzene, an unsubstituted C6 aryl.  
In the compound of the reference recited Ring A is not a furan ring as recited in the present claims. However, the compound discussed above is but one embodiment and attention is directed to Formula (1) ([0094]):

    PNG
    media_image4.png
    253
    326
    media_image4.png
    Greyscale
,
where ring C, corresponding to ring A in recited Formula (3), can be a heteroaryl ring such as a furan ring ([0095] and[0113]- [0114]). Accordingly, the disclosure of the reference encompasses an embodiment where recited Ring A is a furan ring.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 3, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence ([0086]).

	Regarding claim 5, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence and emits blue light ([0086] and [0190]).

Regarding claim 9, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Z is BAr2.

Regarding claim 10, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the recited group Z is represented by recited Formula (5), i.e.

    PNG
    media_image5.png
    104
    183
    media_image5.png
    Greyscale
,
where V1 to V5 are CR12, where R12 is H.

Regarding claim 11, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above in recited Formula (5), V1 to V5 are CR12, where R12 is H.

Regarding claim 12, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above in recited Ring A is an unsubstituted furan.

Regarding claim 15, Hatakeyama et al discloses the following the following compound ([0014]-[0015] and Page 14 – (1-3-16)):

    PNG
    media_image2.png
    365
    468
    media_image2.png
    Greyscale
,
corresponding to recited Formula (3), i.e.

    PNG
    media_image3.png
    216
    260
    media_image3.png
    Greyscale
,
where Ring A is benzene, i.e. an unsubstituted C6 aryl; Ring B is a methyl substituted benzene, i.e. a substituted C6 aryl; ring L is benzene, i.e. an unsubstituted C6 aryl. Z and Z’ are both the same and are BAr2, where Ar2 is benzene, an unsubstituted C6 aryl.  
In the compound of the reference recited Ring A is not a furan ring as recited in the present claims. However, the compound discussed above is but one embodiment and attention is directed to Formula (1) ([0094]):

    PNG
    media_image4.png
    253
    326
    media_image4.png
    Greyscale
,
where ring C, corresponding to ring A in recited Formula (3), can be a heteroaryl ring such as furan ring ([0095] and[0113]- [0114]). Accordingly, the disclosure of the reference encompasses an embodiment where recited Ring A is a furan ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 16, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above in recited ring A is an unsubstituted thiophene corresponding to recited Formula (2), i.e.

    PNG
    media_image6.png
    108
    139
    media_image6.png
    Greyscale
,
where X is O, Y is a direct bond, and R1 and R2 are H.

Regarding claim 19, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Z is BAr2.

Regarding claim 20, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the recited group Z is represented by recited Formula (5), i.e.

    PNG
    media_image5.png
    104
    183
    media_image5.png
    Greyscale
,
where V1 to V5 are CR12, where R12 is H.

Regarding claim 21, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above in recited Formula (5), V1 to V5 are CR12, where R12 is H.

Regarding claim 23, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device (Figure 1):

    PNG
    media_image1.png
    721
    1050
    media_image1.png
    Greyscale
,
where the positive electrode (layer 102) corresponds to the recited first electrode; the hole injection layer (layer 103) and the hole transport layer (layer 104) correspond to the recited hole transport region; layer 105 corresponds to the recited emission layer; the electron transport layer (layer 106) and electron injection layer (layer 107) correspond to the recited electron transport layer; and the negative electrode (layer 108) corresponds to the recited second electrode ([0168]). From the figure, it is clear that the hole transport region is on the first electrode, the emission layer comprises the disclosed compound and is found on the hole transport region ([0014]-[0015], the electron transport region is found on the emission layer; and the second electrode is found on the electron transport region as recited in the present claims. The positive electrode (recited first electrode) and negative electrode (recited second electrode) are formed of gold (Ag), aluminum (Al), etc. ([0176] and [0258]).

Regarding claim 24, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence ([0086]).

Regarding claim 25, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence ([0086]). Furthermore, the light emitting layer comprises a host and a dopant, where the dopant is the disclosed compound ([0185] and [0187]).

	Regarding claim 26, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence and emits blue light ([0086] and [0190]).

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejection as set forth in the previous Office Action are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767